DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 15, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sang et al. (US 2013/0115442).
Regarding claims 1, 10, and 12: Sang et al. teaches an epoxy composition (abstract) comprising a polyepoxy aniline/triglycidyl ether of aminophenol (para. 15), a rheology modifier/fumed silica (para. 3, 27), a filler (para. 27), and a cyclic amine compound as a curing agent/4,4’-methylene bis(cyclohexyl amine)/bis-(p aminocyclohexyl)methane (abstract, para. 30).
Regarding claims 2 and 3: Sang et al. teaches a novolac epoxy resin (para. 12).
Regarding claim 7: Sang et al. teaches a pigment (para. 43).
Regarding claim 8: Sang et al. teaches the composition is flow-controlled (para. 78).
Regarding claim 9: Sang et al. teaches Araldite MY 0510 (para. 15), which is a triglycidylized para-amino-phenol, which is 4-glycidyloxy-N,N-diglycidylaniline.
Regarding claim 11: Sang et al. teaches filler such as powdered minerals/particulate form of silica, alumina, calcium oxide, talc, etc. (para. 27).
Regarding claim 15: Sang et al. teaches a coated article comprising one or more surfaces and a coating on the surface that is formed from the epoxy composition (para. 45).
Regarding claim 23: Sang et al. teaches a coating system (para. 45) comprising a first composition/part (A) (abstract) that includes a polyepoxy aniline/triglycidyl ether of aminophenol (para. 15), a rheology modifier/fumed silica (para. 3, 27), a filler (para. 27), and a second composition/part (B) that comprises a cyclic amine compound as a curing agent/4,4’-methylene bis(cyclohexyl amine)/bis-(p-aminocyclohexyl)methane (abstract, para. 30).
Regarding claim 24: Sang et al. teaches a method of preparing a coated article (para. 45) comprising applying a coating composition to a surface of an article (para. 45) where the composition is prepared by combining a first composition/part (A) (abstract) that includes a polyepoxy aniline/triglycidyl ether of aminophenol (para. 15), a rheology modifier/fumed silica (para. 3, 27), a filler (para. 27), and a second composition/part (B) that comprises a cyclic amine compound as a curing agent/4,4’-methylene bis(cyclohexyl amine)/bis-(p-aminocyclohexyl)methane (abstract, para. 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2013/0115442) as applied to claims 1 and 15 set forth above.
Regarding claim 14: Sang et al. teaches a viscosity of the composition of 200-600 Poise (20,000-60,000 cps) at 20-25 °C (para. 7). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to make the composition having an overlapping viscosity and would have been motivated to do so since Sang et al. teaches it is an acceptable viscosity to achieve the disclosed invention.
Regarding claim 18: Sang et al. teaches a thickness of 10-80 mils (para. 45), which is 254-2032 microns, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping thickness of Sang et al. and would have been motivated to do so since Sang et al. teaches it is an acceptable thickness to achieve the disclosed invention.
Regarding claim 19: Sang et al. teaches dispensing the composition by a dispensing means such as a bead for film application (para. 45), and does not indicate that a second layer is applied before the bonding step.  Therefore, at the time of the invention a person having ordinary skill in the art would have found it obvious to coat with a single layer and would have been motivated to do so since Sang et al. does not indicate that more than one layer is necessary.
Regarding claim 20: While Sang et al. does not directly teach the pressure that the composition withstands, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 21: While Sang et al. does not directly teach the temperature that the composition withstands, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claim 22: Sang et al. teaches the composition has a glass transition temperature of greater than 100 °C (para. 46), which overlaps the claimed range. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping glass transition temperature of Sang et al. and would have been motivated to do so since Sang et al. teaches it is an acceptable glass transition temperature to achieve the disclosed invention.

Claims 4, 5, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2013/0115442) as applied to claims 1 and 15 set forth above and in view of Peters et al. (US 2020/0010608).
Regarding claim 4: Sang et al. teaches the basic claimed composition as set forth above. Not disclosed is the epoxy functional silane.  However, Peters et al. teaches an epoxy functional silane such as glycidoxypropyltrimethoxysilane (para. 163).  Sang et al. and Peters et al. are analogous art since they are both concerned with the same field of endeavor, namely glycidyl aniline compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the glycidoxypropyltrimethoxysilane of Peters et al. in the composition of Sang et al. in order to couple the filler to the resin.
Regarding claim 5: Sang et al. teaches the basic claimed composition as set forth above.  Not disclosed is the solvent.  However, Peters et al. teaches a solvent (para. 166).  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the solvent of Peters et al. in the composition of Sang et al. and would have been motivated to do so to control the flowability of the composition.
Regarding claim 13: Sang et al. teaches the basic claimed composition as set forth above.  Not disclosed is a pigment selected from the claimed group.  However, Peters et al. teaches titanium dioxide (para. 161).  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the titanium dioxide of Peters et al. in the composition of Sang et al. and would have been motivated to do so to color the composition.
Regarding claim 16: Sang et al. teaches the basic claimed coated article as set forth above.  Not disclosed is the article is one of those claimed.  However, Peters et al. teaches coating a pipe (para. 173).  At the time of the invention a person having ordinary skill in the art would have found it obvious to coat a pipe and would have been motivated to do so in order to protect the surface of the pipe.
Regarding claim 17: Sang et al. teaches the basic claimed coated article as set forth above.  Not disclosed is the article is one of those claimed.  However, Peters et al. teaches coating a scrubber (para. 173).  At the time of the invention a person having ordinary skill in the art would have found it obvious to coat a scrubber and would have been motivated to do so in order to protect the surface of the scrubber.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2013/0115442) as applied to claim 1 set forth above and in view of Horstman et al. (US 2012/0251729).
Regarding claim 6: Sang et al. teaches the basic claimed composition as set forth above.  Not disclosed is a molecular sieve.  However, Horstman et al. teaches a molecular sieve/zeolite (para. 46).  Sang et al. and Horstman et al. are analogous art since they are both concerned with the same field of endeavor, namely composition comprising polyepoxy anilines.  At the time of the invention a person having ordinary skill in the art would have found it obvious to include the zeolite of Horstman et al. into the composition of Sang et al. and would have been motivated to do so in order to trap moisture. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US 2013/0115442) as applied to claim 24 set forth above and in view of Hulteen et al. (US 2015/0240112).
Regarding claim 25: Sang et al. teaches the basic claimed method as set forth above.  Not disclosed is the claimed method of applying. However, Hulteen et al. teaches the method of brushing or rolling to apply the coating (para. 78).  Sang et al. and Hulteen et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions that have amino curing agents.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the application method of Hulteen et al. in the method of Sang et al. and would have been motivated to do so in order to adequately coat the composition onto the substrate.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767